         Case 1:17-cv-01789-DLC Document 435 Filed 09/13/19 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK



SECURITIES AND EXCHANGE
COMMISSION,
                    Plaintiff,

                       v.
                                                          CASE NO. 17-CV-1789 (DLC)
LEK SECURITIES CORPORATION et al.,
                     Defendants.




              PLAINTIFF’S NOTICE OF MOTION IN LIMINE TO
      PRECLUDE STRICKEN AFFIRMATIVE DEFENSES AND EVIDENCE AND
                    ARGUMENTS RELATED THERETO

       PLEASE TAKE NOTICE THAT upon the accompanying memorandum of law, served

upon counsel for the Avalon Defendants on this date, plaintiff U.S. Securities and Exchange

Commission (“SEC”) moves this Court for an Order precluding defendants from (i) arguing or

implying, in the presence of the jury, that evidence related to their fourth, fifth, sixth, and

seventh affirmative defenses, which have been stricken, serve as defenses to or lessen their

liability for the manipulation and other charges at issue in this case; and (ii) presenting, referring

to, or mentioning in front of the jury evidence or arguments related to these affirmative defenses.

       PLEASE TAKE FURTHER NOTICE that pursuant to the Court’s Scheduling Order

(ECF No. 384), the Avalon Defendants shall serve opposing papers, if any, no later than

September 27, 2019, and the SEC shall have to and including October 2, 2019 to reply.
        Case 1:17-cv-01789-DLC Document 435 Filed 09/13/19 Page 2 of 3



Dated: September 13, 2019                 Respectfully submitted,



                                          /s/ Sarah S. Nilson
                                          David J. Gottesman
                                          Olivia S. Choe
                                          Sarah S. Nilson
                                          U.S. Securities and Exchange Commission
                                          100 F Street N.E.
                                          Washington, D.C. 20549
                                          Tel.: (202) 551-6109 (Nilson)
                                          Fax: (202) 772-9292
                                          Email: NilsonS@sec.gov

                                          Counsel for Plaintiff




                                      2
        Case 1:17-cv-01789-DLC Document 435 Filed 09/13/19 Page 3 of 3



                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on September 13, 2019, I filed the foregoing document on

CM/ECF and thereby served all counsel of record.


                                                   /s/ Sarah S. Nilson
                                                   Sarah S. Nilson




                                             3
